          Case 1:21-cr-00351-CM Document 15 Filed 09/21/21 Page 1 of 1
                                  Document 14        Filed in NYSD on 09/20/2021           , age 1 of 1
                                                        U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J Mollo Building
                                                       One Saint Andrew's Pla=a
                                                       New York, New York /0007




 ByECF
                                                       September 20, 2021
                                                                         q(
Honorable Colleen McMahon
United States District Judge
                                                         Ql't:'7 '£ ;<tJJ +o 6d 2- I I 2Jf2/
Southern District of New York                                 fA?f- 2-pM--             txcf<l~
                                                                                            l,Vl~
500 Pearl Street
New York, NY l 0007                                  ~v-ov k O
                                                              4
                                                                                           +- 'J
                                                                                   Z l I ,J 'fit£
       Re:   United States v. Assanah, 21 Cr. 351 (CM) [ tv¾-o 1£. <::: i- 'l5   ju 5t,, c:::..E / +o
                                                                               ~(A.. o(/5 Lv~ f {OV>
Dear Judge McMahon:
                                                       /,.  '
                                                       ~ c ' I '.
                                                                 •~
                                                                         (J.,     ,4.. }w_ ,f
        The Government writes respectfully in advance of the upcoming status confe e ce in t h i : ~
case, which is currently scheduled for September 21, 2021. The parties respectfully r quest that
the conference be adjourned for approximately thirty (30) days to October 21, 2021, 2:00 PM,
in order to permit additional time for discussions regarding a potential pretrial resoj  There
have been no prior requests for adjournments.                             ·

        For similar reasons, including to permit the parties more time to discuss a po e t al pretrial
disposition, the Government further requests that time be excluded under the Spet· y Trial Act
from September 21, 2021, through October 21, 2021. See 18 U.S.C.:§ 316l(h () A). The
Government has conferred with defense counsel, who consents to these requests. '

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                                           '
                                                      United States Attorney
USDCSDNY                                              Southern District of New York
DOCUMENT
                                              By:     Isl Jarrod L. Schae er
ELECTRO~ICALLY FILED
                                                      Marguerite B. Colson           1
                                                                                     ,•.

DOC#:----+--+->--                                     Jarrod L. Schaeffer
DATE FILED: --h1-==-~~                                Assistant United States Attorne}
                                                      Tel: (212) 637-2270            I.


cc: Counsel of Record (via ECF)
